Case 2:15-cr-00015-JPJ-PMS Document 1231 Filed 03/08/21 Page 1 of 2 Pageid#: 8099




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                            BIG STONE GAP DIVISION


  UNITED STATES OF AMERICA                      )
                                                )
                                                )
                                                )     Case No: 2:15-cr-00015
  v.                                            )
                                                )
  WESLEY DAVID GROSS                            )
                                                )

                     NOTICE OF NO SUPPLEMENTAL FILING

        Mr. Wesley Gross filed a second pro se motion seeking compassionate release

  on January 25, 2021 and a “Renewed” pro se compassionate release motion on

  February 8, 2021. This Court appointed the Federal Public Defender’s office to

  review his case and make a supplemental filing on his behalf if appropriate.

  Counsel respectfully notifies the Court that counsel will not be supplementing Mr.

  Gross’s pro se motions, and asks the Court to allow Mr. Gross to proceed pro se.


                                          Respectfully submitted,




  /s John T. Stanford
  John T. Stanford (NC Bar No. 51664)
  Assistant Federal Public Defender
  Office of the Federal Public Defender
  201 Abingdon Place
  Abingdon, VA 24211
  Tel (276) 619-6080




                                            1
Case 2:15-cr-00015-JPJ-PMS Document 1231 Filed 03/08/21 Page 2 of 2 Pageid#: 8100




                              CERTIFICATE OF SERVICE

         I hereby certify that on March 8, 2021, I electronically filed the foregoing

  with the Clerk of the Court using the CM/ECF system which will send notification

  of such filing to counsel of record.




                                                 s/ John T. Stanford
                                                 Asst. Federal Public Defender




                                             2
